Case 1:19-cv-05499-AJN Document
Case 1:19-cv-05499-AJN Document 32
                                33 Filed
                                   Filed 06/01/20
                                         06/05/20 Page
                                                  Page 1
                                                       1 of
                                                         of 3
                                                            3




                                                       
Case 1:19-cv-05499-AJN Document
Case 1:19-cv-05499-AJN Document 32
                                33 Filed
                                   Filed 06/01/20
                                         06/05/20 Page
                                                  Page 2
                                                       2 of
                                                         of 3
                                                            3
Case 1:19-cv-05499-AJN Document
Case 1:19-cv-05499-AJN Document 32
                                33 Filed
                                   Filed 06/01/20
                                         06/05/20 Page
                                                  Page 3
                                                       3 of
                                                         of 3
                                                            3




                                    /s/ Christopher G. Arko




                                         
